Eligibility of housing interventions in favour of marginalised communities (debate)
The next item is the debate on the report by Lambert van Nistelrooij, on behalf of the Committee on Regional Development, concerning draft Regulation of the European Parliament and of the Council (EC) No .../2009, amending Regulation (EC) No 1080/2006, on the European Regional Development Fund as regards the eligibility of housing interventions in favour of marginalised communities
- C7-0095/2009 -
The European Parliament is dynamic; from fish and CITES we move onto humans, because it is also important that they, too, are dealt with in a responsible manner. I am glad that we are able to amend the European Regional Development Fund Regulation today in relation to housing people in difficult circumstances, marginalised groups throughout the Union.
I am also glad that we managed to reach agreement last week in the first reading on a whole range of problems that arose in a legal sense within the framework of the Treaty of Lisbon. Together, we have come up with a wording for the first amendment of legislation under the Treaty of Lisbon, the first amendment of legislation in this new parliamentary term. A whole range of other proposals have been blocked, but this proposal will make it. I also thank you, ladies and gentlemen, for the pressure you exerted. Together, we have said, 'This was actually already an agreement under the Treaty of Nice'. However, there was not enough progress. It was linked to other areas, which is why an agreement was not reached under the Swedish Presidency.
There is also talk of a new situation this year, because 2010 is the European year of the fight against poverty and social exclusion, the best year by far to bring this type of instrument into being. Together with others, I have therefore exercised great pressure to have this area completed, and just in time, I would say.
I am also glad and content, however, that the projects that were originally intended for problem groups in urban areas can now also be set up for implementation in rural areas. Furthermore, the arrangement will apply to every country in the European Union.
The idea of cohesion continues to be a combination of social cohesion, economic cohesion and territorial cohesion. In this proposal, the social dimension, social cohesion, is given top billing. Throughout the consultation process, I have also been able to emphasise a number of points, which I will reiterate for you now: 1. expansion to all EU states, to all 27 Member States of the European Union; 2. the criteria of sustainability; and 3. the creation of more specific criteria for the integration of this type of building project into society; many of the present locations do not actually meet the criteria and instead represent bad housing in bad places. Rebuilding in bad places solves nothing. Spending the funds - and we are talking about half a billion euros per year that can be paid within the regional funds -is, in itself, unjustified, if we do not choose good locations; hence, specifying more detailed criteria.
Of course, none of this will solve the problem of the 9 million Roma, but housing is essential, the physical element is important and the Member States can now set about doing something. I ask the European Commission, the outgoing Commissioner, to give an answer to the question of whether we will be informed in more detail about the implementation of the total package and be involved in it.
Finally, in my previous positions, I was responsible, amongst other things, for the problem of caravans in the Netherlands and I have seen how difficult this was to deal with. I have paid visits to Romania and other countries in Eastern Europe and I recognise much of what I saw. I think it really is very good that we are now able to take this decision. Without good housing, good places and supplemental social policy, education and employment, we will not succeed. I am very glad that we are able to do this and I thank everyone for their sound cooperation in recent months.
Member of the Commission. - Mr President, the proposal we are debating today is a tangible sign of the commitment of all EU institutions to promote integration of extremely marginalised and deprived communities into mainstream society. The proposal meets the request of Parliament and of the Council and confirms that the Structural Funds have a role to play, not only by contributing financially but also by promoting an integrated approach to tackling social and economic conditions of marginalised communities.
The proposal specifically targets the Roma population which, in Europe, accounts for 10 million people. However, in accordance with the common basic principles on Roma inclusion, the proposal does not exclude other marginalised groups sharing similar social economic circumstances.
The current compromise proposal extends housing interventions for marginalised communities to all 27 Member States and not only to the EU-12 as the Commission initially proposed. The existing Article 7 applies only to housing interventions in urban areas, while the amendment proposes that housing interventions also be allowed in rural areas. This extension is justified since the majority of the Roma population in the EU-12 is settled in rural and not in urban areas.
Under the proposed amendment, both the renovation of existing housing and the construction of new houses are eligible. In fact, renovation of houses of extremely poor quality might result in a waste of public resources. During the discussion of the proposal, the Committee on Regional Development asked for a specific reference to desegregation measures. Recital 6 of the proposal now includes such desegregation measures as examples of actions which should go along with housing interventions. Indeed, segregated settlements imply insecurity, no easy access to education or employment, as well as exposure to violent attacks and criminality. The creation of new marginalised areas, although with decent and ERDF-supported houses, is definitively not our objective.
We know that many Member States have put in place integration policies of the Roma communities with particular focus on housing. The implementation of these policies is not an easy task. The Structural Funds can participate in this effort, supporting not only housing but more importantly actions improving the productive capacities of these communities, such as support for SMEs, women, entrepreneurship initiatives, etc.
In this respect, I would like to stress that the main objective of the cohesion policy is to make the regional economies converge by fostering the productive capacities.
As you are certainly aware, the new regulation will be accompanied by a declaration from the Commission - and indeed most Member States - stating that the eligibility of housing interventions in favour of marginalised communities throughout the European Union under the ERDF is of an exceptional nature. This exception should in no way be regarded as a general opening of cohesion policy to financing housing interventions.
I would like now to refer to the proposal by the Committee on Regional Development to insert a specific recital on comitology into the text. In this context, I would like to remind you that a horizontal solution of transitional provisions relating to comitology has, in principle, been found between the three institutions. The aim of the Declaration of the European Parliament, the Council and the Commission concerning the implementation of Article 291 of the Treaty on the Functioning of the European Union is to avoid raising institutional discussions on each individual file during the interim period pending the entry into force of a new comitology framework regulation. The Commission therefore regrets the introduction of the recital, but will not block - for this reason - the agreement in first reading between the colegislators.
I am looking forward to the debate.
Mr President, I would like to stress that the amendment to the regulation which is under consideration today is of dual significance. On the one hand, it directly concerns the problems of marginalised societies, even if that term is not very well defined. On the other hand, however, it introduces an element which is also very important for the economy, I mean the possibility of finance from the European Regional Development Fund for the construction of housing, which caused a very serious controversy in the last term of the European Parliament. This is, undoubtedly, a rather surprising effect of the crisis - arguments which MEPs put forward several years ago were rejected, and spending on housing was accepted only for the new Member States, while today, in the light of new economic and financial conditions, there is consent to the use of funds for housing in a highly specific context. I think the experiment which is under way, and which is a very positive element, should be continued, and spending on housing should have a place in future cohesion policy, just as it does today.
Mr President, I should like to start by congratulating the rapporteur, Mr van Nistelrooij, who, thanks to his persistence and patience during the last trialogue, managed to ensure that this important report was tabled for debate today and the vote tomorrow and that we do not waste valuable time by postponing it until March.
The report is extremely important, because it makes provision for the scope of the regulation on the eligibility of housing interventions in favour of marginalised communities to be extended to the entire European Union and not only to the new Member States, as provided for in the European Commission's initial proposal.
It was unthinkable, both for the members of my political group and for our committee, that the old Member States should not be included in this extension to the scope of the regulation, because - as we all know - the housing problems faced by marginalised social groups, especially the Roma, are a serious issue, with social repercussions in all the Member States of the European Union.
We believe that the report and the extension of the scope of housing interventions to the entire European Union strengthens cohesion between all the regions, with no discrimination between old and new Member States. It sends out a clear message that Community funding is based on the principle of combating social problems, regardless of the region of the Union in which they arise.
Mr President, 2010 is the European Year for Combating Poverty and Social Exclusion, and it is in this context that we shall adopt, I hope, the report by Mr van Nistelrooij, which represents a major advance in the improvement of the living conditions of disadvantaged populations, insofar as it makes eligible for European aid, via the ERDF, projects for renovating and building housing and for combating energy poverty in all the Member States.
This proposal, which is supported by the Council of Europe, has long been awaited by all those who campaign for respect for the integration rights of marginalised communities, and particularly of the Roma.
On behalf of the Group of the Greens/European Free Alliance, I welcome the fact that the Union is investing heavily in the improvement of housing for the most disadvantaged communities, but we must not stop now that we are doing so well. We will be very vigilant with regard to the actual use of these funds, since they must not result in the exclusion of marginalised communities.
Indeed, there are numerous examples of urban renovation projects. They include the restoration of the city centre of Barcelona, and the work to regenerate the historic centres in the new Member States, which have done particularly well out of real estate speculation through the explosion in rent and rental charges. This, in turn, has led to the most disadvantaged families being driven away from the city centres.
These people absolutely must receive genuine social support and access to all public services, such as education, health care and public transport, but - as we proposed during the examination in committee - they must also receive resources sufficient to enable them to remain in these neighbourhoods, so that the latter do not become gentrified.
Parliament will have to evaluate the projects carried out before these funds are renewed in 2013 and will have to be involved in drafting the future regulation laying down the eligibility criteria, particularly in relation to transparency, so as to ensure that every single vulnerable population actually receives these funds and is afforded a dignified existence in the long term.
Mr President, ladies and gentlemen, we know what ghettos and slums are like from our own experience. People living in these places earn the lowest pay and are often unemployed or dependent on social handouts. They are people who do not pay their rent, electricity bills or water rates on time. Rubbish is often found strewn around the streets and backyards in these districts. All of the buildings that are shared or not owned by anyone are falling into disrepair. We know from our own experience that socially marginalised groups live here. These may consist of just a few families or individuals living in one block of flats or they may occupy an entire neighbourhood with thousands of inhabitants. The location may be in the centre of a city or on the outskirts, or even somewhere completely outside built-up areas.
It is therefore good that the proposed change extends the scope of allocations from European funds to include the housing of marginalised groups and makes it possible for resources to be invested not only in cities, but also in the countryside, either by repairing the existing housing stock or by building new houses. I firmly believe, however, that mere physical investment in infrastructure will not solve the problems of ghettos. The fact that rubbish is cleared away, building facades are repaired, entrances renovated and buildings painted does not in itself mean that after a few years, a place will not look the same as it does today. Ghettos are not just a matter of environment or buildings but also of the people who live here. In future we should therefore look for ways to combine this investment with on-site social work, to accompany it with employment support for people living in the ghettos and particularly to enable young people to break free from the social poverty trap. Only in this way will ghettos and slums become proper parts of our cities.
on behalf of the EFD Group. - Mr President, Amendment 1 of this housing resolution proposes to extend use of the European Regional Development Fund to all Member States, not just those joining in 2004. So this is directly relevant to Britain.
It is clear from the resolution that the Roma population is the largest marginalised community in the report receiving support, plus others of similar socio-economic condition.
The overall budget for the European cohesion policy is a staggering EUR 347 billion over seven years - larger than many economies, even.
My constituents in East Anglia are already deeply concerned at the scale of the traveller and gypsy communities, particularly so in Essex. They will be angry should any of these measures facilitate yet more EU mass immigration.
Britain has already seen a rise in population of three and a half million - half the size of London - in the 12 years since the Labour Government came to power in 1997. Given, too, that nearly nine out of ten new British homes - 86% - will be due to immigration over the next 30 years, proposals like these seem to be yet another bridgehead for major immigration into Britain. We do not have the room. It is about space, not race.
Controlled immigration through permits and visas is a good thing, but uncontrolled immigration is a bad thing, for that is the fast route to extremism, which none of us desire.
(DE) Mr President, support for housing interventions for households with particularly difficult socio-economic circumstances is, in itself, a very good idea. The fact, too, that urban and rural areas are now to benefit equally from the support is very much to be welcomed. However, the support must by no means only be allocated to certain Member States and certain communities, thus clearly favouring those groups. That would be blatant discrimination against the other groups. However, that is precisely what this proposal does. It focuses, in particular, on the Roma people and also on legal migrants.
Furthermore, marginalisation must always be fought bilaterally - on the one hand, by the public authorities but, on the other, also by the groups affected, who should also play an active part in their own integration. Finally, we need to evaluate very carefully how worthwhile all of these measures are and we need to say a definite 'no' to preference on account of ethnic criteria.
(HU) I would like to welcome the amendments to the European Regional Development Fund and to congratulate my fellow Member, Mr van Nistelrooij, on his report. The ERDF supports numerous programmes which could significantly improve and do improve the living conditions of the Roma, who are Europe's largest and most excluded minority, while not forgetting other groups who are in similar social and economic conditions.
It has long been an objective that arrangements regarding housing should no longer be limited only to cities, but should extend to the construction of new housing, and that these forms of support be made available to the old Member States as well, since this problem affects all of Europe. Regions which, compared to the regional average, are considerably underdeveloped and ghettoised hamper the development of all of Europe. A significant proportion of Roma live in disadvantaged areas throughout Europe, areas that are developed with the help of considerable support.
Immediate and joint action is needed. For this reason, we must carefully consider ring-fencing at European Union level some of the resources exclusively for bringing some of the LAU level l statistical units up to standard. It is very important to include an integrated approach in this regulation, ensuring that arrangements will take place in the context of a broader, more complex framework, taking into consideration perspectives such as education, economic activity and public service as well. What is needed, in keeping with the positions adopted by the European Parliament, is a complex Community action plan that spans parties and cycles and which, with the help of appropriate financial resources and legal force, is able to achieve substantial improvement on each of the Laeken indicators that reflect the true extent of social exclusion.
(SK) The aim of regional policy is to eliminate economic and social differences. The EU has 27 Member States divided up into 271 regions. In every fourth region, per capita GDP is 75% lower than the average for the 27 EU countries. This is an alarming figure.
European regional policy brings added value through measures that are implemented directly in the field. It helps to finance specific projects to the benefit of regions, towns and villages and their inhabitants. A very positive step was taken last year when the OEP changed the rules on the European Fund for Regional Development so that all Member States could use it for reducing the energy consumption of buildings.
Today, we already have concrete positive results. In many towns, we have not only insulated buildings, but also the aesthetic value, the quality of life and the reduced cost of living are by no means negligible. I am a Member from Eastern Slovakia, from one of the regions that are far below the EU average. I therefore welcome the new draft regulation, which aims to extend the eligibility of housing to the benefit of marginalised groups.
In the 21st century, there are many groups of people living in demeaning conditions. Their social status makes it impossible for them to get better housing for themselves and their children. Local authorities will therefore be able gradually to integrate this group of inhabitants into the majority. I welcome this proposal and I support it, together with my fellow Members from Slovakia and the S&D grouping.
Mr President, the problem which this report and its amendments on European regional development funding allegedly seeks to address is the one of the homeless or, as the report terms them, the marginalised communities. The EU solution is to throw millions of euros at renovating and building thousands of houses.
This report initially concerned itself with funding housing in Member States that had acceded to the EU on or after 1 May 2004. Now funds are to be disbursed to all Member States. According to the 2007 South-West Observatory Report for the south-western counties in England, the region's population has been increasing rapidly, entirely because of migration. Despite strong and growing public opposition to these developments, and the unsuitability of many proposed building sites, the EU house-building programme in Britain thunders on in complete disregard of democratic processes.
The South-West Leaders' Council has now assumed control of, and approval for, planning - a classic EU example of statutory powers being vested in a non-statutory body. The public mood in Britain is one of growing dismay. Unlimited, uncontrolled immigration is feeding public anger. Funding to support house building in Britain, and encouraging even greater numbers of immigrants to come to our shores, only exacerbates an already volatile situation.
Unless, as originally intended, this report addresses only those countries which joined the EU on or after 1 May 2004, the way of life in Britain, particularly in rural areas, will significantly change with a correspondingly violent resentment from the British people.
(RO) I welcome the report which has been presented and congratulate Mr van Nistelrooij for the way in which he has handled and finalised it. I think that the ERDF regulation must be amended to allow states to use these finances to refurbish and build housing for marginalised communities. The objective of the actions taken by national and local authorities must be sustainable social inclusion of these communities, both in towns and rural areas.
I welcome the fact that the concentrated effort to support the Roma community must involve all European Union Member States. This is because the Roma population is the largest marginalised community in Europe, with a high level of cross-border mobility within Europe. However, we must take into consideration the needs of other communities too, especially those comprising legal immigrants, as well as communities of workers engaged in temporary employment in other EU states. For these reasons, it is a good idea to allow ERDF finances to be used for housing in all EU countries.
I believe in the success of this programme and I hope that we will continue by launching a new phase in supporting families from marginalised communities by providing suitable facilities and helping them find and hold down jobs, particularly during the current crisis. I support this report which will also allow Romania to access funds for facilitating the social inclusion of marginalised people, including Roma, in both urban and rural areas.
(PT) The aim of this report on the ERDF is to broaden eligibility for intervention in the housing sector in favour of the marginalised communities of our Member States. Until now, this support only applied to marginalised communities living in urban areas in the new Member States. In other words, given that the great majority of communities of this type live in rural areas and in shelters, such communities could not benefit from this support to replace poor quality housing.
Ultimately, it is a question of filling a gap and giving the Member States and their regions greater opportunities in terms of the policy to mitigate the specific difficulties of these communities.
I also welcome its equal treatment for all Member States, because marginalised communities with a need for assistance and integration deserve our concern, regardless of the Member State to which they belong.
If this important report in the fight against poverty and for human dignity is concluded at first reading, it will also be possible to implement it quickly within the economic recovery plan, thus responding swiftly to the crisis which is affecting us.
(FR) Mr President, ladies and gentlemen, European cohesion policy was created in order to provide real answers, with the help of sizeable financial resources, to the questions posed by other European policies. It was intended, in particular, to help the most fragile Member States cope with competition within the internal market.
Today, its main task is to find solutions to the challenges presented by the opening-up of borders and the free movement of persons, which are a very good thing but which may create temporary difficulties. The issue of the living conditions of the Roma is linked to that of the opening-up of borders. This is an eminently European issue. Therefore, it is only right that all the Member States should be able to use the European Regional Development Fund, the ERDF, to build housing for the Roma and thus ensure true solidarity among Europeans.
I have requested, via several amendments tabled in the Committee on Regional Development, that this measure be extended to all the Member States of the European Union. I am delighted that this idea has been taken up and I give my full support to this amended text.
In my view, this increased eligibility of housing for expenses cofinanced by the ERDF must lead us to consider other possible developments, in the medium and long terms, whether it be in terms of funding eligibility or of the earmarking of funds for certain strategic priorities.
(HU) I, too, am pleased to welcome the amendment to the ERDF regulation and believe that this is now a concrete tool that can be of significant help in finding truly Europe-wide solutions to improving the situation of Roma communities, even if this tool does not serve Roma communities exclusively, but other marginalised communities as well.
To those colleagues who were speaking of immigration, I would like to say that, after all, if differences decrease, if living conditions improve, this works to counter immigration, and I think that we can expect that to be the result here as well.
I would like to enumerate a few perspectives that must in any event be taken into consideration in the regulation and its implementation. It is very important that these resources should be available not only in an urban but also in a rural environment, in order that they may be used to increase housing supply by renovating as well as building new houses, that the reduction of segregation should be an important goal, and that the approach be an integrated one; thus, it should go hand in hand with educational and occupational programmes, in a way that represents a sustainable, lasting solution. Let me add that an important priority of the Trio Presidency is the improvement of the situation of the Roma. The Spanish Presidency is taking significant steps in this direction, and the Hungarian Presidency will continue to do so as well.
Mr President, firstly I would like to compliment my colleague, Mr van Nistelrooij, for his industry and leadership in this very important area.
Owning a house is something I think many people aspire to, and it reminds me of the first lines of a poem I learnt from an Irish poet a long time ago. It went, 'Oh, to have a little house! To own the hearth, the stool and all! The dresser filled with shining delph, The pile of turf against the wall!'.
And I think what we are doing here today is helping to bring that dream into reality for many people across the European Union, but specifically the Roma community.
It has been pointed out and, having discussed it, we suggest that it should be expanded to other marginalised groups. In particular, I had in mind my own area of Limerick where, in places like Myross and Southill, they have suffered hugely due to drug-pushing and violence associated with it. There is now a need for a major regeneration to alleviate these terrible situations.
Under these proposals, that can be done, and also it will be very important in kick-starting the building industry, which has suffered hugely right across the European Union as a result of the economic downturn.
So, we are moving at the right time and it can benefit the most marginalised so that they can all look forward to having a house, a hearth, a stool and the shining delph.
(RO) The eligibility of housing interventions financed by the ERDF in favour of marginalised communities will help Member States improve the absorption of European funds. My personal view is that this eligibility must be applied to all Member States.
Regulation (EC) No 1080/2006 was modified recently to allow all Member States to improve energy efficiency in homes. The new text stipulates a rate of 4%. For the sake of textual consistency and reducing bureaucracy, it would have perhaps been a good idea for us to retain the same percentage.
The new provisions stipulate the need to promote some urban development projects for areas threatened by physical deterioration or social exclusion, as well as for marginalised communities. This also includes those areas affected by disasters such as flooding or earthquakes. I would like to conclude, Mr President, by urging the Commission to join forces with Member States and use 2010 to review the operational programmes in order to increase the absorption of European funds with a view to improving the social housing stock.
(CS) Mr President, ladies and gentlemen, it is a well known fact that the consequences of the current economic crisis fall hardest on socially vulnerable groups of citizens. I therefore welcome the fact that the EU is looking for ways to help these people. While it is already possible for the European Fund for Regional Development to intervene in order to assist marginalised groups living in cities, rural areas have hitherto been virtually excluded from this type of intervention and must make do with payments from the financially weaker Fund for Rural Development. I firmly believe that this financial imbalance must be corrected. It is important for recognised expenditure not to be limited to replacing existing buildings with new ones, but also to include the renovation of existing residential buildings. This would dramatically expand the range of possible interventions and increase the effectiveness of the measures.
In the new Member States in particular, the housing situation for these groups is often critical and solutions require immediate and decisive intervention by public bodies. A broad opportunity is opening up for the EU Structural Funds to supplement in an effective way national resources that are, in themselves, insufficient to bring about a fundamental improvement in the situation.
I fully agree with the specific reference to the Roma population as the largest socially marginalised group and, at the same time, I endorse the view that interventions targeting the Roma should not exclude other people who find themselves in similar social and economic circumstances.
(LT) People throughout the European Union have problems renovating their homes, but the situation is particularly complicated in the new European Union Member States. The new Member States are united by a common trait - they all inherited inefficient apartment blocks, which are very expensive to maintain, and processes of renovation are either taking place very slowly or not at all. It is very important that the application of this regulation is not exclusively limited to large, socially isolated communities, but that its provisions can also be applied to the most socially vulnerable groups, like the disabled, the poor, needy young families, immigrants and others, who also suffer from social isolation and do not have opportunities to renovate their homes. I am convinced that, by taking advantage of assistance from the Structural Funds, this document will give every region of the European Union the opportunity to invest in social infrastructure, ensuring access to housing, and this, in turn, will not only help reduce social isolation, but will contribute to the creation of a stable social, economic and environmental protection policy in the whole Community.
(PL) Mr President, the proposal of the European Commission concerning the Regulation on the European Regional Development Fund assumes that initiatives in the area of housing can be put into effect exclusively in urban areas and in the form of the renovation of existing housing. The provisions do not cover rural areas, which means that many people from marginalised social groups living in the countries of Central and Eastern Europe will not benefit from the proposed solutions. This stems from the fact that in the new Member States, the poorest groups, which suffer social exclusion because of their low material status, live mainly in rural areas.
In my opinion, the introduction of amendments will be a beneficial addition to the regulation, which will also allow protection to be given to communities living outwith urban areas, which will give significant support to the work of the European Agricultural Fund for Rural Development. Change of this type will make it possible to improve the material status of the poorest communities, in which people are disadvantaged because of the place where they live. This stems from the fact that in the new Member States, the difference in standard of living between rural and urban areas is much greater than in Western Europe. In this part of Europe, unfortunately, material status is still a visible barrier to access to education, employment and participation in cultural life. Ensuring better housing conditions to groups of people who suffer the greatest social exclusion will open the way for them to improve their social status and will encourage them to develop themselves. Local governments and non-governmental organisations should join the efforts to help in the area of tackling social exclusion.
(PT) Mr President, Commissioner, allow me to begin by highlighting the role of the rapporteur, Mr van Nistelrooij, for his work in search of consensus in this matter and also for the willingness that he always demonstrated to include other contributions in his report.
Tomorrow, we shall vote upon amendments to the ERDF Regulation which are of particular importance for the so-called old Member States and also for Portugal. These changes will expand the use of the ERDF in the housing sector in favour of marginalised communities since, at the moment, this fund can only be used for urban development operations.
The amendments that I and my fellow Members proposed, and which were approved by a large majority in the Committee on Regional Development, will allow the old Member States, and not only the new ones, as the original draft proposed, to be able to benefit as well from this possibility of financing.
In doing so, I tried to avoid creating a precedent, which I consider to be dangerous, and which would exclude all the old Member States from this and, in all probability, from additional uses of Union aid. That would not make any sense, given that housing problems, especially those of marginalised communities, exist in both the new and the old Member States.
I welcome the opportunity to reiterate that the length of membership of the European Union must not be a criterion in the attribution of structural funds and that this criterion must be immediately abandoned.
The negotiation of the post-2013 cohesion policy must be based on solidarity, aiming at territorial cohesion, and it must be directed in a way that rewards, rather than punishes, the regions which have shown themselves to be exemplary in their use of community aid.
(PL) Mr President, in the context of today's discussion, I would like to draw attention to the controversial proposal to amend Article 47 of the Commission Regulation of 2006. This article states that areas selected for housing operations shall comply with at least three of the criteria listed in the article. However, the new regulation proposes qualification on the basis of only one of the criteria, which means that, in practice, areas which are not entitled will be able to apply for funds by adjusting their situation to the legal requirements. I would like to point out, for example, that the criterion of 'a low level of economic activity' is very easy to achieve in new housing estates built in rural areas. Then, instead of going to the most needy, help with housing will go to developers and affluent residents of new estates.
(FR) Mr President, Commissioner, ladies and gentlemen, it is clear that housing is a difficult issue to deal with at European level because it is not really part of the European Union's remit. However, it is widely accepted that the development of quality housing is necessary to ensure social cohesion and to help ensure the success of the Commission's recovery plan.
I am therefore delighted that the financing of investments in the housing sector, and particularly in the area of energy efficiency, is increasingly being covered by the Structural Funds, but we must go further. Therefore, going beyond this proposal, we should pay particular attention to the homeless, of whom there are an estimated three million in Europe.
That is why this point is one of the priorities of the Belgian Presidency, which will assume office in the second half of 2010. I hope that it will lead to this subject being put on the European agenda, so that we can undertake yet more formal work on it. This work will involve, among other things, introducing precise methods of recording the number of homeless people in order to achieve a global awareness of this phenomenon, and increasing the support for social housing.
Mr President, I know that this report is specifically in relation to Roma families and other specific groups.
I want to stress that all people deserve and need social housing that is fit for purpose. However, this Parliament should not forget that there are many people in ordinary communities, either in the inner cities or in rural areas, who live in very poor housing and who find it impossible to access decent housing. These people need to know that this Parliament recognises their need. They are just as marginalised, whether it is through poverty, drugs or crime.
One issue that is causing concern to providers of social housing in Northern Ireland is the rules around public procurement. And, while they are intended to promote fair competition across the European Union, they are having unintended negative effects on the development of badly needed social housing in marginalised communities, mainly because of the difficulty of obtaining land in what was, until recently, a speculators' market.
Northern Ireland has been seriously affected by this and last year, the problem meant that replacements had to be found in the social housing programme for 500 out of 1 500 houses that were planned.
These are issues that we need to address as well. I would encourage this House to look at this as part of the problem of housing in marginalised communities.
(RO) The new regulations on housing eligibility provide an example of the way in which the same funds can be used to a greater effect, without being topped up.
The first step was taken last year when the rules for using European funds to improve energy efficiency were relaxed. On this point, I just want to say that it was a small step and the percentage allowed could be re-examined. The second step is the one being taken today.
In both instances, it involved adapting texts which date, in some cases, from very different times to the current period we are going through. This is why I wonder whether other aspects of the use of European funds should not perhaps be re-examined as well in order to amend those criteria which no longer meet current needs.
(RO) 2010 is the European Year for Combating Poverty and Social Exclusion. Unfortunately, there are a huge number of people facing dire poverty and marginalisation, contrary to the European Union's fundamental principles and values. The vulnerability of these communities has tangibly increased during the current period of economic crisis. Against this background, I welcome the initiative to extend the eligibility conditions within the European Regional Development Fund, which is an important and vital instrument in the fight against poverty.
Due to the poor quality of housing conditions, I feel it is necessary to speed up the granting of financial assistance. Financial support must be offered for housing in both urban and rural areas. In addition, no differentiation must be made between the Roma population and other social groups in similar situations when this financial support is allocated.
Member of the Commission. - Mr President, firstly, I would like to thank the rapporteur for his work. I much appreciate it. Secondly, two comments on the substance of the debate. I heard some concerns about the potential side effects in the form of additional immigration. In fact, this proposal is not about incentives to immigration; it is about how to deal with the current state. I think it should be perceived, as Mrs Göncz mentioned, as a disincentive to immigration.
The second comment on the substance. The Commission will, of course, look forward to the revision of operational programmes: this will depend on the initiative of national and regional authorities but we will look very warmly at such changes.
Finally, let me welcome this debate which sets out Parliament's commitment to the inclusion of marginalised communities. It is a further step in support of an open and inclusive Europe 2020. I think we will count on the national and regional authorities to make good use of these new facilities.
I am uncommonly satisfied about the support and the creativity, but at this moment, I nevertheless want to emphasise that we are not there yet; we may be adopting the frameworks, but the criteria must then be defined and that is still extraordinarily exciting, because you can do everything with money, even the wrong things, which I still have a few concerns about. This is something I will doubtless remind the new Commissioner about, as well as the Council.
A second point is that it is, in a manner of speaking, a voluntary framework. This framework is now being offered to the Member States in legislation. There is no certainty that it will subsequently be given priority. In this context, I call for active information from the European Commission, because this concerns a choice in principle. Today, we have been told 'You are choosing for Europe'; for this new Commission with a social face, it is important that we are actively involved in the implementation. The social groupings in question must also be involved in the implementation, because we will then arrive at a better product and a more sustainable result.
I would like to thank everyone one more time and I hope for a positive result tomorrow. We are keeping an eye on the ball and will follow the situation on the ground.
Finally, the fact that we are the first legislative dossier under the new treaty is mainly due to the priority we have set.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Written statements (Rule 149)
in writing. - I strongly believe the Commission was right to propose amendment of Regulation (EC) No 1080/2006 on the European Regional Development Fund as regards the eligibility of housing interventions in favour of marginalised communities. Furthermore, I think that the Council also realised the importance of the proposal in terms of underlining the need for a new integrated point of view. In Central Europe, and especially in Hungary, there are many seriously disabled persons who are living in old, dilapidated buildings. A lot of places had served as castles or mansions before the Second World War, but Communism forgot them, along with the abandoned people they placed in them. I know that a lot of disadvantaged groups have special circumstances and problems, and I feel strongly that we must take the consequences of financial and economic crisis into account. We should support such amendments - in accordance with the views of civil stakeholders - that allow for much better integrated projects involving the building industry, tourism, the labour market, rural development and social integration at the same time. We cannot let European taxpayers' money be spent on dead ends. We must focus on the real solutions.